DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 6/15/2022 is acknowledged. Claim 1 has been amended.  Claims 3-4 have been canceled. Claim 1-2, 5-30 are pending. Claims 27-30 are withdrawn from consideration as being drawn to a non-elected invention. Claims 1, 2 and 5-26 are discussed in this Office action.  All of the amendment and arguments have been thoroughly reviewed and considered.  An examiner’s amendment and reasons for allowance appears below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Iwanicki on 8/12/2022.
The application has been amended as follows: 
(a)	Non-elected claims 27-30 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to obviate the prior art rejection previously made of record.  The closest prior arts already made of record do not teach the combination of method steps recited in the claims 1-2, 5-26).
	Prior art currently made of record, Xie et al (20190203204, effective filing date August 16, 2013) teach a method comprising providing a transposome library which comprise of two transposases and two transposon DNA.  The transposon DNA includes a transposase binding site, a barcode and a primer binding site [0008]. Xi et al teaches that two primer binding sites having the same sequence is within the scope of their invention [0020].
	While Xie teaches some aspects of the instant invention, Xie does not teach  wherein a genomic DNA is contacted with a library of transposomes wherein each transposome within the library of transposomes include two different primer binding sites sequences.  Patentability of the instant invention is based on the combination of method steps recited in the claims 1, 2 and 5-26.  Accordingly the instant invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637